I thinDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/01/2021 has been entered. Claims 1, 3 and 20 have been amended. Claims 2, 4, 10, 15, 22 and 24 were previously cancelled. Claims 1, 3, 5-9, 11-13, 16-21 and 23 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed 07/02/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub. No.: US 2013/0218122 A1) in view of Isono et al. (US Pat. No.: 5,380,315) and further in view of Carrez et al. (Pub. No.: US 2016/0262981 A1).
Regarding claim 1, Oh discloses (fig. 1, 4, 6) an integrated injectable infusion system comprising:
A drug vial container (protection cap, see fig. 6) adapted to hold a drug vial (medicine container 1) (see fig. 1; ¶ 0045, ln. 5-7), the drug vial container comprising a vial holder element (fixing cap 5) and a holder cap element (moving cap 6) (¶ 0045, ln. 7-10), and the vial holder element and the holder element are fused together forming a seal (vial holder element and holder cap comprise fixing flange 17 and moving flange 18, respectively see fig. 6 ¶ 0045, ln. 11-14 that are fused together ¶ 0045, ln. 14-17);
A second container (2) adapted to hold a liquid (¶ 0038, ln. 1-2), the second container including a first end and a second end (see fig. 1);
	A fused connection port (coupling member 4) having an upper end and a lower end (see fig. 4), the lower end fused to the first end of the second container (¶ 0039, ln. 11-14), the fused connection port having a cavity and an internal surface extending from the upper end to the lower end (see fig. 4), the lower end comprising an opening having a first width (see fig. 4), the internal surface comprising an internally protruding flange 
A releasing member (12) disposed at the second end of the container (see fig. 2; ¶ 0044, ln. 1-2), wherein the releasing member is adapted to release the liquid from the second container (¶ 0039, ln. 10-11); and
A flue needle (11) comprising a seat (¶ 0042, ln. 7) and a point (see fig. 4), wherein the point of the flue needle is adapted to enter the cavity of the connection port (see fig. 4; ¶ 0042, ln. 3-4) and perforate the drug vial in response to pressure applied to the seat of the flue needle (¶ 0042, ln. 3-7; ¶ 0043, ln. 3-9), the flue needle further comprising:
An interrupting protuberance (23) on an outer circumference of the flue needle (¶ 0042, ln. 8-10), the interrupting protuberance configured for easy insertion and for preventing the flue needle from retracting after the pressure applied on the seat of the flue needle perforates the drug vial (¶ 0042, ln. 10-13); and
At least one fixing protuberance (24) on the outer circumference of the flue needle (¶ 0042, ln. 8), parallel the interrupting protuberance (see fig. 4).
	While Oh fails to disclose wherein the upper end of the fused connection port is fused to the drug vial container, Oh discloses that the fused connection port is integrally formed with the drug vial container (¶ 0045, ln. 5-9). Oh also discloses fusion to connect other elements of the system (¶ 0045, ln. 14-17). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh such that the upper end of the fused connection port is fused to the drug vial container. The substitution of the fused 
	Oh fails to disclose the internally protruding flange being an integral part of the internal surface of the cavity, the second width being smaller than the first width of the opening; wherein the flue needle comprises at least two interrupting protuberances; and wherein the at least one fixing protuberance is configured to contact and interact with the internally protruding flange of the fused connection port, wherein contact between the at least one fixing protuberance and the internally protruding flange of the fused connection port prevents the flue needle from moving from an initial position in the absence of an external force. 
	Isono teaches (fig. 2, 6-7) an infusion system in the same field of endeavor comprising a connection port (communication mouth 8) having an upper end and a lower end (see fig. 6), the connection port having a cavity and internal surface extending from the upper end to the lower end (see fig. 6), the lower end comprising an opening having a first width (see fig. 6), the internal surface comprising an internally protruding flange (rib 15), the internally protruding flange being an integral part of the internal surface of the cavity (rib formed on the communication mouth col. 7, ln. 9-10), wherein the cavity has a second width at a location of the internally protruding flange (see fig. 6), the second width being smaller than the first width of the opening (see fig. 6), wherein at 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fused connection port of Oh such that it comprises the internally protruding flange of Isono in order to hold the flue needle in the cavity of the connection port until it is ready to be used (Isono col. 7, ln. 7-17).
	Carrez teaches (fig. 4b) a flue needle (end piece 10) in the same field of endeavor comprising at least two interrupting protuberances (fins 13) on an outer circumference of the flue needle (see fig. 4b; ¶ 0082, ln. 1-4, 7-8). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flue needle of Oh in view of Isono such that there are at least two interrupting protuberances, as taught by Carrez in order to prevent the flue needle from retracting about the periphery of the flue needle. Further, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 70, see MPEP § 2144.04 VI. B.).
	Regarding claim 5, Oh discloses wherein the drug vial contains a medicine selected from the group consisting of antibiotics (¶ 0037), anticancer agents, broad spectrum penicillins (¶ 0037), cephalosporins, macrolides, medium and narrow spectrum penicillins, aminoglycosides, carbenicillins, systemic antifungal agents, antitubercular agents, antiviral agents, anti-HIV agents, alkylating agents, 
	Regarding claim 6, Oh discloses wherein the drug vial contains a medicine and the medicine is an antibiotic (¶ 0037) or anticancer agent. 
	Regarding claim 7, Oh discloses wherein the drug contains a medicine and is 15selected from the group consisting of aciclovir, amikacin sulfate, amoxicillin, amoxicillin, ampicillin (¶ 0037), arbekacin, astromicin, azithromycin, aztreonam, belotecan, bendamustine, carbapenem, capreomycin, carboplatin, carumonam, cefamandole nafate, cefazolin (¶ 0037), cefbuperazone, cefepime, cefmenoxime, cefmetazole, cefminox, cefodizime, cefonicid, cefoperazone, cefoperazone, ceforanide, cefotaxime, cefotetan, cefotiam (¶ 0037), cefoxitn, 20cefpiramide, cefpirome, cefradine, ceftazidime, ceftezole, ceftizoxime (¶ 0037), ceftriaxone, cefuroxime, cilastatin, cisplatin, clarithromycin, clavulanic acid, clindamycin phosphate, colistin sodium methanesulfonate, cyclophosphamide, cytarabine, dacarbazine, dalfopristin, doripenem monohydrate, decitabine, docetaxel, doxorubicin, enocitabine, ertapenem, etapenem, erythromycin lactobionate, etoposide, flomoxef sodium (¶ 0037), fludarabine, fluorouracil, 25fosfomycin sodium, ganciclovir, gemcitabine, gentamicin sulfate, heptaplatin, idarubicin, ifosfamide, imipenem (¶ 0037), irinotecan, isepamicin sulfate, latamoxef, lincomycin, mecillinam, melphalan, meropenem, methotrexate, micafungin, micronomicin sulfate, netilmicin, oxaliplatin, paclitaxel, panipenem, betamipron, pemetrexed, piperacillin, piperacillin, piperacillin, quinupristin, sisomicin, sulbactam, sulbenicillin, tazobactam, teicoplanin, 30thiotepa, ticarcillin, tobramycin, topotecan, ulbactam, vancomycin, vinblastine, vincristine, vinorelbine, voriconazole, a 
	Regarding claim 8, Oh discloses wherein the medicine is selected from the group consisting of ceftriaxone, cefmetazole sodium, vacomycin hcl, cefotiam HCl (¶ 0037), imipenem monohydrate, cilastatin sodium, cefoperazone sodium, sulbactam sodium, teicoplanin, cefotetan disodium, ceftizoxime sodium (¶ 0037), ceftezole sodium, cefpiramide sodium, 5and fosfomycin.  
Regarding claim 9, Oh discloses wherein the medicine is cefotiam HCl (¶ 0037). 	While Oh fails to disclose the specific amount of cefotiam HCl, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cefotiam HCl of Oh such that there is 1g in order to provide a dosage suitable for the treatment and patient.
 Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.	Regarding claim 11, Oh in view of Isono and further in view of Carrez fail to teach wherein the number of interrupting protuberances on the flue needle is three. 
Carrez teaches wherein the number of interrupting protuberances on the flue needle is three (between two and four fins ¶ 0082, ln. 7-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of interrupting protuberances In re Harza, 124 USPQ 70, see MPEP § 2144.04 VI. B.).
	Regarding claim 12, Oh discloses (fig. 1) wherein the holder cap element further comprises a hanging means (13) means for a medicine bottle (¶ 0048, ln. 5-6).
	Regarding claim 13, Oh discloses wherein the flue needle is a cavity needle having at least one passage through which a liquid medicine flows (¶ 0016, ln. 5-7). 
	Regarding claim 16, Oh discloses wherein the drug vial is formed from one of a glass material and a plastic material (¶ 0017, ln. 7-8).
	Regarding claim 17, Oh discloses wherein the second container is formed from a plastic material (¶ 0035, ln. 2-3). 
	Regarding claim 18, Oh discloses (fig. 1) wherein the releasing member comprises: an outlet (21) fixed to the second container and adapted to prevent leakage (¶ 0044, ln. 1-3); a releasing extended rim (16) mounted to an inner end of the outlet (¶ 0044, ln. 1-4); a releasing cap (20) covering the inner end of the outlet and exposing only a center of the releasing extended rim (¶ 0044, ln. 4-6); and a cover seal (19) attached to an outside surface of the releasing cap and adapted to seal the releasing extended rim (¶ 0044, ln. 7-8).
	Regarding claim 19, Oh discloses wherein the vial holder element and the holder cap element are fused by heat sealing (i.e., thermal fusion, ¶ 0045), by ultrasonic welding, or by adhesives. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Isono and further in view of Carrez, as applied to claim 1 above, and further in view of Aoki et al. (US Pat. No.: 4,936,841). 
Regarding claim 3, Oh in view of Isono and further in view of Carrez fail to teach a tubular ring surrounding the connection between the vial holder and the fused connection port configured to further seal and protect the integrity of the system. 
Aoki teaches (fig. 1 and 5, annotated fig. 1 and 5) an integrated fusion system (see fig. 1) in the same field of endeavor comprising a tubular ring surrounding the connection between the vial holder (capsule 2) and the connection port (fluid passage 11) (vial holder comprises connecting portion 16 which is a double-wall structure col. 4, ln. 33-35 and outer wall forms tubular ring surrounding the connection, see annotated figs. 1 and 5). 

    PNG
    media_image1.png
    293
    518
    media_image1.png
    Greyscale


Aoki annotated fig. 1

    PNG
    media_image2.png
    436
    526
    media_image2.png
    Greyscale

Aoki annotated fig. 5
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oh in view of Carrez such that it comprises a tubular ring surrounding the connection between the vial holder and the connection port, as taught by Aoki in order to provide a groove for the vial holder to firmly receive the connection port (Aoki col. 4, ln. 35-37, 45-47). 
While Oh in view of Isono, Carrez and Aoki fail to teach that the tubular ring is configured to further seal and protect the integrity of the system, this limitations of claim 3 relates to the function of the system, which, in this case, imparts no further limitations on the structure of the device. The tubular ring of Aoki provides additional material surrounding the connection between the vial holder and the connection port and would therefore seal and protect the integrity of the system. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Isono, in view of Palmer (US Pat. No.: 5,405,580) and further in view of Carrez.
Regarding claim 20, Oh discloses (fig. 1, 4, 6) an integrated injectable infusion system comprising:
A drug vial container (protection cap, see fig. 6) adapted to hold a drug vial (medicine container 1) (see fig. 1; ¶ 0045, ln. 5-7), the drug vial container comprising a vial holder element (fixing cap 5) and a holder cap element (moving cap 6) (¶ 0045, ln. 7-10), and the vial holder element and the holder element are fused together forming a seal (vial holder element and holder cap comprise fixing flange 17 and moving flange 18, respectively see fig. 6 ¶ 0045, ln. 11-14 that are fused together ¶ 0045, ln. 14-17);
A second container (2) adapted to hold a liquid (¶ 0038, ln. 1-2), the second container including a first end and a second end (see fig. 1);
	A fused connection port (coupling member 4) having an upper end and a lower end (see fig. 4), the lower end fused to the first end of the second container (¶ 0039, ln. 11-14), the fused connection port having a cavity and an internal surface extending from the upper end to the lower end (see fig. 4), the lower end comprising an opening having a first width (see fig. 4), the internal surface comprising an internally protruding flange (guide section 14) (see fig. 4; ¶ 0040, ln. 1-2), wherein the cavity has a second width at a location of the internally protruding flange (see fig. 4);
A releasing member (12) disposed at the second end of the container (see fig. 2; ¶ 0044, ln. 1-2), wherein the releasing member is adapted to release the liquid from the second container (¶ 0039, ln. 10-11); and

An interrupting protuberance (23) on an outer circumference of the flue needle (¶ 0042, ln. 8-10), the interrupting protuberance configured for easy insertion and for preventing the flue needle from retracting after the pressure applied on the seat of the flue needle perforates the drug vial (¶ 0042, ln. 10-13); and
At least one fixing protuberance (24) (¶ 0042, ln. 8)l
Wherein the drug vial contains a medicine and the medicine is an antibiotic (¶ 0037) or anticancer agent. 
	While Oh fails to disclose wherein the upper end of the fused connection port is fused to the drug vial container, Oh discloses that the fused connection port is integrally formed with the drug vial container (¶ 0045, ln. 5-9). Oh also discloses fusion to connect other elements of the system (¶ 0045, ln. 14-17). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh such that the upper end of the fused connection port is fused to the drug vial container. The substitution of the fused connection port integrally formed with the drug vial container disclosed by Oh for a fused connection port fused to the drug vial container would provide the predictable result of a sealed connection between the fused connected port and the drug vial container. The simple substitution of one known element for another is likely to be 
	Oh fails to disclose a hydrogen peroxide chemical indicator inside the drug container for sterility verification, the internally protruding flange being an integral part of the internal surface of the cavity, the second width being smaller than the first width of the opening; wherein the flue needle comprises at least three interrupting protuberances; and wherein the at least one fixing protuberance is configured to contact and interact with the internally protruding flange of the fused connection port, wherein contact between the at least one fixing protuberance and the internally protruding flange of the fused connection port prevents the flue needle from moving from an initial position in the absence of an external force. 
	Isono teaches (fig. 2, 6-7) an infusion system in the same field of endeavor comprising a connection port (communication mouth 8) having an upper end and a lower end (see fig. 6), the connection port having a cavity and internal surface extending from the upper end to the lower end (see fig. 6), the lower end comprising an opening having a first width (see fig. 6), the internal surface comprising an internally protruding flange (rib 15), the internally protruding flange being an integral part of the internal surface of the cavity (rib formed on the communication mouth col. 7, ln. 9-10), wherein the cavity has a second width at a location of the internally protruding flange (see fig. 6), the second width being smaller than the first width of the opening (see fig. 6), wherein at least one fixing protuberance (rib 14) is configured to contact and interact with the internally protruding flange of the connection port (see fig. 7, col. 7, ln. 8-11), wherein contact between the at least one fixing protuberance and the internally protruding flange 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fused connection port of Oh such that it comprises the internally protruding flange of Isono in order to hold the flue needle in the cavity of the connection port until it is ready to be used (Isono col. 7, ln. 7-17).
	Palmer teaches (figs. 1-3) an vial (14) in the same field of endeavor comprising a hydrogen peroxide chemical indicator for sterility verification (i.e., biological indicator 10 is designed to admit hydrogen peroxide sterilant vapor onto a spore carrier 15; col. 2, ln. 63-68, an ampule 13 contains growth-inducing medium that changes in color in response to spore growth; col. 3, ln. 26-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hydrogen peroxide chemical indicator of Palmer inside the drug vial disclosed by Oh in view of Isono in order to ensure the efficacy of a sterilization cycle (Palmer, col. 1, ln. 10-12).
	Carrez teaches (fig. 4b) a flue needle (end piece 10) in the same field of endeavor comprising at least three interrupting protuberances (fins 13) on an outer circumference of the flue needle (see fig. 4b; ¶ 0082, ln. 1-4, 7-8). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flue needle of Oh in view of Isono and further in view of Palmer such that there are at least three interrupting protuberances, as taught by Carrez in order to prevent the flue needle from retracting about the periphery of the flue needle. Further, a mere duplication of parts has no patentable In re Harza, 124 USPQ 70, see MPEP § 2144.04 VI. B.).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Isono and further in view of Carrez, as applied to claims 1 and 17 above, and further in view of Palmer.
	Regarding claim 21, Oh in view of Isono and further in view of Carrez fail to teach wherein the holder cap element comprises an end base having a plurality of toothpick-like sticks or nails spaces apart and allowing fluidity of air, vapor or gas flow during a sterilization process of the drug vial container.  
	Palmer teaches (figs. 1-3) a vial (14) in the same field of endeavor having an end base (cap 11) having a plurality of toothpick-like sticks or nails (prongs 12) spaced apart (see fig. 2) and allowing fluidity of air, vapor or gas flow during sterilization process of the drug vial container (see fig. 3, col. 3, ln. 1-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder cap element of Oh in view of Isono and further in view of Carrez such that it has an end base having toothpick-like sticks or nails spaces apart and allowing fluidity of air, vapor or gas flow during a sterilization process of the drug vial container as taught by Palmer in order to ensure the efficacy of a sterilization cycle (col. 1, ln. 10-12). 
	Regarding claim 23, Oh in view of Isono and further in view of Carrez fail to teach that the holder cap element comprises an end base having a plurality of toothpick-like sticks or nails spaces apart and allowing fluidity of air, vapor or gas flow during a sterilization process of the drug vial container.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder cap element of Oh in view of Isono and further in view of Carrez such that it has an end base having toothpick-like sticks or nails spaces apart and allowing fluidity of air, vapor or gas flow during a sterilization process of the drug vial container, as taught by Palmer in order to ensure the efficacy of a sterilization cycle (col. 1, ln. 10-12). 

Response to Arguments
Applicant’s arguments, see page 8, filed 10/01/2021, with respect to the objections to claims 1 and 3 have been fully considered and are persuasive. The objections of claims 1 and 3 have been withdrawn. 
Applicant’s arguments, page 8-10, with respect to claim(s) 1, 3, 5-9, 11-13, 16-21 and 23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made view of newly cited art Isono which teaches a second width being smaller than the first width of the opening, as required by amended claim 1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781